Mandamus Proceeding Reinstated and Order filed March 26, 2019




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00795-CV

                     IN RE CATHALEEN MONTELONGO

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-48430

                                      ORDER

      On Monday, September 10, 2018, relator Cathaleen Montelongo filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Judy Warne, presiding judge of the 257th District Court of Harris County,
to reinstate the underlying case on the jury trial docket.

      Respondent ceased to hold the office of Judge of the 257th District Court of
Harris County, Texas, after the institution of this action. On January 3, 2019, we
abated this mandamus proceeding to permit Judge Warne’s successor, the Honorable
Sandra Peake, to reconsider the decision regarding relator’s request for relief. See
Tex. R. App. P. 7.2(b).

      On March 4, 2019, Judge Peake notified this court as follows:

      I have had an opportunity to review the docket and court notes in the above
      referenced matter.

      After a thorough review, I am not inclined to reconsider Judge Warne’s
      decision to remove the case from the court’s jury trial docket.

      Accordingly, we order as follows:

      1. The mandamus proceeding is reinstated.

      2. The court requests Jorge Valdez, the real party in interest, to file a response
         to the petition for writ of mandamus on or before April 15, 2019.

                                   PER CURIAM